UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1405


RAYFIELD AVIATION, LLC,

                Plaintiff – Appellant,

          v.

LYON AVIATION, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cv-00274-TDS-JEP)


Submitted:   October 29, 2014             Decided:   November 6, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Faucher, BENSON, BROWN & FAUCHER, PLLC, Greensboro, North
Carolina, for Appellant. Eric D. Welsh, Sarah F. Hutchins,
PARKER, POE, ADAMS & BERNSTEIN, LLP, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rayfield   Aviation,      LLC   (“Rayfield”)    appeals       the

district court’s order granting summary judgment in favor of

Lyon Aviation, Inc. on Rayfield’s complaint alleging breach of

contract.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Rayfield Aviation, LLC v. Lyon Aviation, Inc.,

No. 1:11-cv-00274-TDS-JEP (M.D.N.C. Mar. 31, 2014).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2